t c memo united_states tax_court poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd walter j hoyt iii tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date walter j hoyt iii tax_matters_partner pro_se margaret a martin for respondent the following cases are consolidated herewith poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd walter j hoyt iii tax_matters_partner docket no poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd walter j hoyt iii tax_matters_partner docket no poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd poison creek ranches ltd walter j hoyt iii tax_matters_partner docket no memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge stanley j goldberg pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent issued a notice of final partnership administrative adjustments to each limited_partnership involved in these consolidated cases determining adjustments in the amounts and for the tax years set forth in the appendix walter j hoyt iii petitioner the tax_matters_partner for each limited_partnership partnerships involved herein filed a petition for redetermination of the partnership adjustments most issues have been settled by stipulations so that the only remaining issues to be decided are each limited partnership's correct amount of schedule f income if any and the proper allocation of partnership items to the partners at trial respondent filed a motion for entry of unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure decisions and a proposed decision document in each case respondent's motion was recharacterized as a motion for summary_judgment and filed as such if we decide that the partnerships recognized schedule f income then the parties agree the amounts of schedule f income reflected in the proposed decision documents are correct further if we find that respondent's method for calculating the allocations is proper then the parties agree that the allocations shown on the proposed decision documents are correct these consolidated cases involved adjustments to partnership income of poison creek ranches through for taxable years ended date and all the partnerships are limited_partnerships formed to engage in the business of cattle breeding the court has previously considered the tax consequences of the hoyt family cattle breeding operations in bales v commissioner tcmemo_1989_568 the bales case involved deficiencies in federal income taxes of individual limited partners for the taxable years through who had invested in florin farms and durham farms and and washoe ranches and as a result of our opinion in bales on date walter j hoyt iii the general_partner and tax matter partner entered into a settlement agreement the agreement with respondent's sacramento california appeals_office setting forth the basis of settling all hoyt cattle partnership cases for the taxable years through findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated by this reference the parties have agreed that the testimony and transcripts of the proceedings in the cases at docket no washoe ranches ltd et al and related cases and docket no shorthorn genetic engineering ltd et al and related cases will be incorporated by this reference into the record in these cases the partnerships purchased the cattle used in their breeding operations from hoyt sons ranches ranches in payment for the cattle purchased the partnerships executed promissory notes payable to ranches thereafter the partners signed assumption of liability agreements thereby assuming personal liability for these recourse partnership liabilities principal payments on the notes became due starting in the sixth year after the notes were signed during the taxable years in issue the partnerships transferred cattle to ranches in payment of principal and interest due on the notes the parties introduced documentary_evidence of each of these transactions bills of sale from ranches to the partnerships promissory notes from the partnerships to ranches and bills of sale from the partnerships to ranches the partnerships reported income recognized on the transfer of cattle to ranches in payment of principal and interest as gain under sec_1231 respondent adjusted this item to zero on the final partnership administrative adjustments issued to each partnership pursuant to the agreement the numbers of cattle subject_to depreciation by the partnerships for the taxable years in issue were reduced all cattle were subject_to revised valuation as well as a result the amounts of principal due on the notes payable to ranches for the cattle purchased were treated as reduced and respondent recalculated the annual interest due based on these amounts according to the provisions of the agreement this interest was to be computed on an original principal balance of dollar_figure the settled cost_basis of the breeding cattle per head times the number of cattle in service during the first year of each partnership the agreement provides that this new principal_amount is the amount of partnership debt to be treated as personally assumed by the partners schedule f income in part the agreement provides the primary purpose of this memorandum is to memorialize the bases we reached for settling all cases involving hoyt cattle partnerships for the years through it is our express intent to apply the provisions specified in this memorandum to determine the tax effects on partnership transactions and operations satisfaction of obligations for interest principal payments and management fees by transferring calves and culled cows will constitute ordinary_income to the investor partnerships this convention is consistent with the tax court's decision in bales v commissioner which provides that -- calves are not sec_1231 property and -- although culled cattle are sec_1231 property the gain on which may be long term capital_gain depending on the holding_period depreciation allowed must be recaptured as ordinary_income under the provisions of sec_1245 principal payments equal to of the face_amount of the notes payable to ranches will begin according to terms of the notes -- in the sixth year of the partnership the agreement includes a provision listing the total number of cattle in service and subject_to depreciation by the investor partnerships for each of the taxable years through the parties have stipulated all payments on the promissory notes made by the partnerships to hoyt sons ranches beginning in the sixth year after their respective notes were executed were paid_by transferring cattle with a zero basis rather than cash the petitioners agree that all of the figures shown on schedules joint exhibits 36-aj through 39-am schedules of the interest and principal due for each of the years through are correct the petitioners agree that all of the interest and principal payments beginning in the sixth year of the notes were made by the transfers of cattle rather than cash petitioner testified that the following terminology is used in the cattle business cattle are classified as calves from birth to weaning heifer calves being female calves after weaning females are referred to as heifers or yearling heifers a heifer that bears a calf is thereafter a cow culled cows are cows which are removed from the breeding herd because they are suffering performance problems such as not producing milk or not breeding cows may be culled due to age allocations of partnership items the agreement provides in part each partner's profit and loss sharing percentage is determined annually by comparing the partner's capital_account to the aggregate of the capital accounts of all partners in the partnership this determination is made based on the total capital owned not the total capital originally subscribed the amount of liabilities assumed personally by the partners during the first year of the partnership will be based on original subscription agreements and will be provided by walter j all partners who originally assumed personal liability for a portion of the partnership debt during the first year of the partnership -- whether they are now determined to be active or inactive partners -- will be assigned a share of the lower amount of recognized partnership debt described above each partner's share will be the exact same percentage as his her share of the partnership debt originally assumed the agreement defines active partners as those who continue to honor their obligations to ranches and continue to participate in the partnership and inactive partners as those who have walked away from their note obligations and or no longer participate in the partnership as an alternative respondent made a settlement offer to the partners on an individual basis the terms of the offer provided generally that a partner who accepted would be allowed a deduction for any cash paid to the hoyt organization in the year of payment the partner would not be allowed any other deductions or credits nor be required to recognize any income related to the partnerships the record does not indicate how many partners accepted this settlement offer referred to as the out-of-pocket settlement respondent's spreadsheets calculating the partners' interests in the partnerships have been stipulated and have been received into evidence for the first year respondent allocated a portion of the partnership debt which consisted of the reduced_amount of the notes to ranches to each of the partners who assumed personal liability the allocation was based on the original percentages of partnership liabilities assumed as reflected in the partnerships' books_and_records the resulting amounts represented each partner's beginning capital_account balance each year respondent adjusted these balances for actual capital contributions made to the partnerships and for increases and decreases in liabilities assumed these adjusted balances were used to determine the proportionate share of partnership items to be allocated to each partner the capital_account balances were then adjusted to reflect the partnership items so allocated and these balances were carried over to the next year all of the partners included in respondent's proposed decision documents had personally assumed partnership liabilities as reflected in the partnerships' books_and_records and on the federal_income_tax returns filed by the partnerships throughout the taxable years in issue furthermore petitioner agrees that respondent's calculations are consistent with the books_and_records of the partnerships several documents relating to one of the partnerships poison creek ranches have also been stipulated to and received into evidence the partnership was formed as a limited_partnership under the laws of the state of nevada in the partnership_agreement provides in pertinent part each limited partner's interest in his share of the partnership assets profits and losses shall be the proportion which his capital_contribution bears to the aggregate capital contributions of all limited partners a the right to expel any limited_partner who may fail or refuse to pay into the capital of the partnership the entire amount of his subscription within thirty days after its due_date or who may attempt to participate in or interfere in any way with the management of the partnership's affairs is hereby expressly reserved to the general_partner in its sole and absolute discretion opinion at trial respondent filed a motion for summary_judgment in these consolidated cases given the disposition of the issue on the merits as discussed below we do not find it necessary to address respondent's motion for summary_judgment and it will be denied schedule f income under section a settlement agreement between respondent and a tax_matters_partner related to the determination of partnership items for any partnership taxable_year is binding on the parties to the agreement with respect to the determination of partnership items for such partnership taxable_year unless there is a showing of fraud malfeasance or misrepresentation of fact sec c petitioner and respondent both assert that the agreement is clear and unambiguous and neither party seeks to have it set_aside however the parties do not agree on the proper interpretation and enforcement of the agreement petitioner argues that the settlement memorandum was a complete integration of the agreement between petitioner and respondent and that respondent is precluded from relying on facts not contained therein petitioner argues that because the agreement limited the number of cattle subject_to depreciation the agreement failed to provide for the cattle necessary for the partnerships to make the payments of principal and interest to ranches by the transfer of cattle petitioner contends that the provision in the settlement agreement requiring payments of principal on the notes must be read to include petitioner's intention to have the partnerships make such payments by the transfer of registered shorthorn heifers petitioner further contends that the cattle transferred in payment of the notes as stipulated were not calves or culled cattle but registered shorthorn heifers petitioner argues that the bales v commissioner supra decision and the agreement do not apply to the type of cattle transferred respondent argues that the terms of the agreement are clear limiting only the number of cattle subject_to depreciation not the total number of cattle because petitioner has stipulated that all principal and some interest payments on the notes were made by transferring cattle with a zero basis respondent claims that these cattle would be nondepreciable or fully depreciated and not limited in number by the terms of the agreement respondent argues that the partnerships must recognize ordinary_income in the amount of those payments by the terms of the agreement the settlement of tax cases is governed by general principles of contract law we interpret the proper meaning of the terms of the agreement by looking at the language of the agreement and the circumstances surrounding its execution 52_tc_420 generally extrinsic evidence will not be admitted to expand vary or explain the terms of a written_agreement unless the agreement is ambiguous 100_tc_319 affd 47_f3d_168 6th cir 92_tc_776 petitioner bears the burden of proving that his interpretation of any ambiguous contract language is correct rule a rink v commissioner supra pincite the settlement agreement provides that the partnerships must recognize ordinary_income in the amount of any interest and principal payments made by the transfer of calves in addition the partnerships must recognize income on the transfer of any culled cattle in payment on the notes and such income will be ordinary in character to the extent it represents depreciation_recapture the stipulations provide that the partnerships transferred cattle with a zero basis in payment on the notes in amounts stipulated we interpret this to mean that the partnerships transferred calves culled cattle or some combination thereof to ranches in payment of interest and principal due on the notes thus we find that the agreement applies to this transaction because the partnerships' bases in these cattle were zero petitioner must recognize ordinary_income in a manner consistent with the decision in bales v commissioner supra as provided in the agreement and stipulations we believe that a reasonable person with knowledge of the facts and circumstances surrounding the agreement would interpret the agreement and stipulations in this manner we hold that the agreement provides for the inclusion of schedule f income in the amounts shown in respondent's proposed decision documents petitioner argues that this interpretation is inconsistent with the other terms of the agreement an agreement should be interpreted as a whole and any writings that are part of the same transaction should be interpreted together restatement contract sec_2d sec an interpretation that gives a reasonable meaning to all parts of the contract will be preferred to one that leaves portions of the contract meaningless 47_f3d_168 6th cir affg 100_tc_319 restatement contract sec_2d sec williston on contracts sec 3d ed petitioner argues that the agreement limits the total number and class of cattle held by the partnerships the provision establishing the number of cattle held by the partnerships clearly applies by its terms only to depreciable cattle petitioner argues that we should infer from this language that no other cattle exist we find this reading to be inconsistent with other provisions of the agreement for example although not relevant to these cases the agreement provides that cattle owned by the partnerships as of date will be considered fully depreciated at the end of thus the agreement provides that there are cattle that are no longer subject_to depreciation in addition as set out above the agreement provides that payments made by the partnerships to ranches by transfer of calves or culled cows will constitute ordinary_income in a manner consistent with the decision in bales v commissioner tcmemo_1989_568 in that case the court stated that dispositions of breeding cattle including culled cows are taxed pursuant to sec_1231 subject_to the recapture provisions of sec_1245 the court further stated that calves that are used for payment on the notes are not held for breeding purposes and are not accorded sec_1231 treatment bales v commissioner supra such calves would not be subject_to an allowance for depreciation and thus would not be subject_to the limitation on depreciable cattle set forth above sec_1_167_a_-6 income_tax regs if petitioner's reading were accepted this provision concerning calves would be rendered meaningless we note that the agreement is not completely clear in all of its terms in part the agreement provides for federal_income_tax purposes all the cattle are adult breeding cattle each having an original depreciable basis of dollar_figure we do not believe this provision is clear and unambiguous because it could be read on its own to limit the type of cattle held by the partnerships however we interpret this paragraph as qualifying the one directly proceeding it which limits the number of cattle subject_to depreciation for each year and neither party has suggested a different interpretation after considering these provisions and the agreement as a whole we reject petitioner's argument that the provision limiting the number of depreciable cattle should be read to limit the total number of cattle held by the partnerships even if we found the agreement ambiguous as to this provision petitioner has offered no extrinsic evidence that supports petitioner's position we find that the agreement limits only the number of cattle subject_to depreciation but does not limit the number of nondepreciable cattle owned by the partnerships petitioner further argues that the portion of the agreement which provides that principal payments will begin in the sixth year of the partnership should be enforced by including that such payments are to be made by the transfer of registered shorthorn heifers the language of the agreement is silent as to the method of payment petitioner's proffered evidence when considered in light of general contract principles does not convince us that his interpretation is correct when the court asked petitioner whether he assumed or intended that the provision meant that payment would be made by the transfer of registered shorthorn heifers he responded i wouldn't characterize it that way he testified that he did not designate in the provision of the agreement the class of cattle with which he intended to make payment in the provision because he was focusing on trying to draft a document for the basis of settlement we find that although the agreement does not provide a specific method of payment on the notes the parties have stipulated that the payments were made by the transfer of cattle ordinarily a stipulation of fact is binding on the parties and the court is constrained to enforce it rule the court will not permit a party to a stipulation to qualify change or contradict the stipulation except where justice requires rule e the interpretation of a stipulation is determined primarily by ascertaining the intent of the parties by applying rules of contract law 87_tc_1451 as we understand petitioner's argument petitioner claims that the cattle transferred in payment on the notes as stipulated were not culled cows or calves but were registered shorthorn heifers and therefore not covered by the agreement petitioner argues that there is no gain to be recognized from the transfers because the bales v commissioner supra decision does not apply to this class of cattle we disagree the language of the bales v commissioner supra decision is not as narrow as petitioner argues the court in bales found the following facts as for culled cattle used to pay principal on the notes we do have some indication that the partnerships sold culled cows to hoyt sons these are cattle which did not fit the program many were heifers which did not become pregnant bales v commissioner tcmemo_1989_568 thus the terms culled cattle and culled cows as used in bales included heifers moreover petitioner has stipulated that the cattle transferred had a zero basis thus the transfers result in ordinary_income to the partnerships regardless of whether the cattle are heifers or culled cows and calves a stipulation may be set_aside where it is clearly contrary to the facts disclosed on the record 93_tc_181 the evidence offered by petitioner consists of bills of sale from the partnerships to the ranches corresponding to the cattle that petitioner claims were transferred in payment on the notes the bills refer to the cattle as registered shorthorn heifers the bills of sale do not indicate the partnerships' basis in any of the cattle the facts on the record do not show that the partnerships made payment on the notes with cattle other than those with a zero basis as stipulated accordingly the partnerships must recognize ordinary_income in the amounts of the payments of interest and principal on the notes petitioner's argument concerning the terms of the agreement and stipulation is not entirely clear and we will briefly address the alternate argument we believe petitioner may be attempting to make the argument can be summarized as follows the agreement sets out the number of cattle subject_to depreciation on an annual basis as stated in the petition the partnerships sold registered shorthorn heifers which had been held for breeding purposes for over months in payment of the notes these cattle would be depreciable because the number of cattle subject_to depreciation does not decrease in correlation to the cattle transferred in payment on the notes the agreement does not provide the partnerships with sufficient cattle to make such payments therefore the payments could not have been made under the binding terms of the agreement we are not persuaded by this argument even if the cattle transferred were depreciable registered shorthorn heifers petitioner has stipulated that the cattle had zero basis and as explained above we will not set_aside this stipulation therefore the cattle would be fully depreciated and outside of the provision limiting the number of cattle held subject_to depreciation in the alternative petitioner argues that because respondent calculated lower interest payable by the partnerships for the years in issue consistent with the agreement the partnerships paid cash to ranches in excess of the amounts due in some of the years this cash petitioner asserts should be applied to any future principal and interest due on the notes payable to ranches before the partnerships recognize any ordinary_income on the transfer of cattle in payment respondent argues that the stipulation clearly negates any claim that the partnerships made payments on the notes with cash and that petitioner is bound by the stipulation the court will hold the parties bound by a stipulation unless justice requires otherwise rule e the court may modify or set_aside a stipulation that is clearly contrary to the facts revealed on the record cal-maine foods v commissioner supra petitioner attached schedules entitled partnerships cash reconciliation to petitioner's posttrial brief for each of the years through this exhibit is not considered to be evidence rule b petitioner also argues that the stipulations entered in two other cases are evidence in support of his position stipulations have effect in the cases in which they are entered only and are not binding for any other purpose rule e therefore the stipulations from the other cases are not evidence in these cases petitioner has offered no other evidence to show that any cash was paid to ranches the only evidence introduced by petitioner is the bills of sale detailing the number of cattle transferred as payment on the notes moreover petitioner stipulated that the payments at issue were made by transferring cattle not cash this stipulation is not clearly contrary to the facts disclosed on the record therefore we find that the partnerships made interest and principal payments beginning in the sixth year of the notes payable by transferring cattle the partnerships must recognize ordinary_income on the transfer of cattle in the amounts stipulated allocations of partnership items when a petition_for_readjustment of partnership items has been filed properly this court has jurisdiction to decide all of the partnership items of the partnership and the proper allocation of these items to the partners for the partnership taxable_year at issue sec_6226 partnership items are those items required to be taken into account for the partnership's taxable_year under subtitle a which are to the extent provided by the regulations more appropriately determined at the partnership level than at the partner level sec_6231 the regulations provide that such items include the partnership aggregate and each partner's share of each of the following credit of the partnership i items of income gain loss deduction or v partnership liabilities including determinations with respect to the amount of liabilities whether liabilities are nonrecourse and changes from the preceding_taxable_year and items relating to the following transactions to the extent that a determination of such items can be made from determinations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner i contributions to the partnership ii distributions from the partnership and iii transactions to which sec_707 applies including the application of sec_707 sec_301_6231_a_3_-1 proced admin regs all partners who held an interest in the partnership for the taxable_year at issue generally will be treated as parties to a partnership action sec_6226 however a partner is not a party if he or she does not have an interest in the outcome of the proceeding because such partner's partnership items have become nonpartnership_items pursuant to subsection b of sec_6231 sec_6226 a partner's partnership items will be treated as nonpartnership_items as of the date on which the partner enters into a settlement agreement with the respondent with respect to such items sec_6231 the classification of items as partnership or nonpartnership_items is significant because the audit and litigation procedures provided in sec_6221 through apply to partnership items nonpartnership_items are subject_to the rules for judicial and administrative resolution of the partner's tax_liability and cannot be the subject of a partnership proceeding see eg 87_tc_783 petitioner has made various arguments based on an assumption that respondent included partners who have accepted the out-of- pocket settlement in her calculations on which the proposed decision documents are based petitioner bears the burden_of_proof in these cases rule we begin by noting that there is no evidence in the record concerning partners who have accepted the out-of-pocket settlement therefore we have no indication that any such partners were included in respondent's calculations we will however further address petitioner's arguments petitioner argues that the partnership income losses credits and liabilities calculated pursuant to the agreement should be allocated to a limited group of partners petitioner contends that any partners who have accepted the out-of-pocket settlement offer from respondent are not parties to this proceeding pursuant to sec_6226 therefore petitioner argues the court is prohibited from allocating partnership items to those partners because we do not have jurisdiction to do so petitioner also argues that pursuant to sec_6231 the partnership items of the partners who have accepted the out-of- pocket settlement have been converted to nonpartnership_items as a result petitioner argues that these partners have no partnership_interest respondent argues that the court has jurisdiction to determine the allocation of items at issue in these cases because the items are partnership items respondent contends that in order to determine the allocations to be made to the partners who have not settled on an individual basis it is necessary for the court to consider the capital accounts of all of the partners respondent argues that the tefra provisions are procedural and affect only the type of proceeding which may be brought but do not alter the substantive law of partnerships thus respondent argues the provisions do not have the effect of removing partners from the partnership the items at issue fall within the definition of partnership items the determination of the allocation of partnership items to the parties to this action requires that we consider the partnership aggregate of each item including partnership capital a partner's allocable_interest in each item is determined based on the share of total partnership capital contributed by the partner the effect of a partner's accepting the out-of-pocket settlement is that the partner and respondent have agreed on the treatment of the partner's share of partnership items for federal tax purposes under sec_6226 and sec_6231 such partner is not a party to this partnership action and is not bound by our determinations however the partner is still a party to the partnership_agreement and retains his interest as partner in the partnership thus the allocations of partnership items must be computed by including the interests of all partners including any who have accepted the out-of-pocket settlement petitioner also contends that by the terms of the partnership_agreement the tax_matters_partner has the authority to accept the out-of-pocket settlement on behalf of individual partners that he has exercised such authority with respect to certain partners and that these partners are no longer parties to this action because we have held that the status of the partners with respect to these cases does not affect our jurisdiction to determine the allocation of partnership items above we find no merit in this argument in addition the partnership_agreement for poison creek ranches does not contain any provisions with respect to the tax_matters_partner his rights or his duties in the alternative petitioner argues that the proper interpretation of the agreement supports his contention that the partnership items should be allocated to a limited number of partners first petitioner asserts on brief that the tax_matters_partner believed that pursuant to the code provisions partners who settled on an individual basis should be excluded from allocations to be determined under the agreement because such partners are no longer parties to this action respondent argues that even assuming that the tax_matters_partner believed the calculations under the agreement would be made by applying its provisions only to the partners who are parties to this action such belief is a mistake of law and thus it does not preclude enforcement of the agreement assertions made in briefs do not constitute evidence rule b there is no evidence on the record to support petitioner's assertion as to the belief of the tax_matters_partner at the time the agreement was made further we agree with respondent that the tax matters partner's asserted belief is mistaken and whether the mistake is of fact or law it is not grounds for rescinding an agreement under section korff v commissioner tcmemo_1993_33 therefore the agreement is enforceable in the alternative petitioner argues that by its terms the agreement does not apply to partners who have settled with the respondent on an individual basis petitioner relies on the following language the primary purpose of this memorandum is to memorialize the bases we reached for settling all cases involving hoyt partnerships for the years through petitioner argues that the agreement therefore has no relevance for partners who are not parties to this action again we note that there is no evidence in the record concerning the extent to which respondent's calculations include partners who have accepted the out-of-pocket settlement in any event we find that the language of the agreement providing for the calculation of the allocations of partnership liabilities and other items to the partners is clear each section refers to the partners or all partners therefore we find that inclusion of all partners in the calculations is appropriate in the alternative petitioner argues that the terms of the partnership agreements control these allocations and that respondent's calculations are inconsistent with the requirements of the partnership agreements petitioner contends that the provisions of the partnership agreements require that partnership items be reallocated in accordance with the partner's real interests in the partnership petitioner argues that the allocations of partnership items are to be made pursuant to the partnership agreements under sec_704 petitioner asserts that certain partners defaulted on the notes to ranches petitioner contends that under the terms of the partnership_agreement the interests of these partners have been terminated petitioner also contends that under the partnership_agreement the partners are to be treated as having never assumed these obligations and therefore they should not be allocated any share of the partnership liabilities under the agreement petitioner's contentions are not supported by the evidence in the record petitioner has not produced any evidence that any partners defaulted on the notes even if we were to find that the partners defaulted on the notes the partnership_agreement for poison creek ranches does not support petitioner's argument the partnership_agreement does not provide for the adjustment or reallocation of partnership items to the limited partners in addition the partnership_agreement provides that a limited_partner may be expelled for defaulting on his or her subscribed contribution not for defaulting on partnership obligations nor does the partnership_agreement provide that an expulsion is retroactive to the beginning of the partnership moreover the settlement agreement expressly provides for the inclusion of partners who later default on their note obligations to ranches inactive partners in the original allocations of the partnership debt the agreement is binding on the parties sec petitioner also makes the following secondary arguments various partners' interests have been terminated due to the partners' actions or inactions a large number of partners defaulted on the notes to ranches in and their cattle have been repossessed therefore these partners should not be allocated any partnership debt and certain partners terminated their interests in by letters alleging that the partnerships were terminated shortly after inception respondent objected to any evidence of these purported actions or inactions as irrelevant because they were subsequent to the taxable years at issue evidence is relevant if it tends to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid petitioner proffered evidence of various livestock exhibitions sales and programs letter writing campaigns from through and a management agreement between shorthorn genetic engineering and w j hoyt sons management co ltd for years beginning with as well as termination of interest letters from partners written in petitioner has provided no explanation of the relevance of these documents to the taxable years at issue the evidence does not tend to show that any partners withdrew from or had their interests in any of the partnerships terminated during the taxable years at issue respondent's objection is sustained the only evidence in the record that any cattle were repossessed is petitioner's own general testimony that cattle were repossessed even if we believed that the cattle were repossessed by ranches the repossession occurred after the taxable years in issue and is not relevant to these cases to reflect the foregoing an appropriate order and decision will be entered in each case appendix taxable adjustments year investment ordinary separately_stated docket no partnership ending tax_credit income partnership items poison creek ranches ltd dollar_figure dollar_figure poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number big_number big_number big_number big_number big_number big_number big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number poison creek ranches ltd big_number big_number big_number big_number big_number
